DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-13, 15, 17-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Collinson (US 2016/0120706).
Regarding claim 1, Collinson discloses A negative pressure wound therapy apparatus (para [0001] teaches wound dressing for use with negative pressure therapy, TNP), comprising: a wound dressing (dressing 3400 or dressing 3900; para [0380]; Fig. 4A-4D) comprising a first dressing portion and a second dressing portion overlying the first dressing portion, 
the first dressing portion comprising: 
a tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) configured to be positioned in contact with a wound and/or skin surrounding a wound, wherein the tissue contact layer comprises a first border portion at a perimeter of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge); 
a first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D); and 
a first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) comprising a first aperture (distribution layer 3940; Fig. 4D, illustrates distribution layer 3940 has a first aperture; para [0371] further teaches apertures in layers), wherein the first backing layer (distribution layer 3440, 3940; directly sealed to the second border so the examiner is interpreting the claim wherein the first and second borders are sealed together having intermediate layers positioned there between) and 
the second dressing portion comprising: 
an intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.) comprising a second aperture (Fig 4D illustrates the intermediate layer, a layer of absorbent article 3930 comprises a second aperture; para [0371] teaches apertures in layers), wherein the intermediate drape comprises a third border portion at a perimeter of the intermediate drape (the intermediate drape, lower layer of cellulose fibers with 40-80% SAP, have a third border portion at their perimeter, or edge); 

a second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) comprising a fourth border portion at a perimeter of the second backing layer (backing layer 3410, or 3910, have a border portion at their perimeter, edge), wherein the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) is positioned between the intermediate drape (para [0387], the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) and the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) and the third border portion of the intermediate drape is sealed to the fourth border portion of the second backing layer; and wherein the second dressing portion is attached to the first dressing portion (by the wound dressing being sealed by negative pressure) such that the first aperture (Fig. 4D, illustrates distribution layer 3940 has a first aperture) and the second aperture (Fig 4D illustrates the intermediate layer, a layer of absorbent article 3930 comprises a second aperture) are fluidly connected (Fig. 4D illustrates that the first and second aperture are fluidly connected) 
wherein the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge) is unattached (Fig 4A, shows an embodiment of a dressing wherein the layers of the dressing are not attached by an adhesive and Fig. 4C illustrates an embodiment of the dressing wherein the layers of the dressing are attached with an adhesive 3970) to the third border portion of the intermediate drape (the intermediate drape, lower layer of cellulose fibers with 40-80% SAP of 3430, 3930, have a third border portion at their perimeter, or edge).  

Regarding claim 3, dependent from claim 2, Collinson teaches the claim limitation further comprising a filter (filter element 3995; para [0397]; Fig. 4D) configured to prevent or inhibit liquid from entering the suction port (Para [0376] states “A filter 2130 that is impermeable to liquids, but permeable to gases is provided to act as a liquid barrier, and to ensure that no liquids are able to escape from the wound dressing.”).  
Regarding claim 4, dependent from Claim 2, Collinson teaches the claim limitation further comprising a negative pressure source (pump 150; para [0356]; Fig. 1) configured to apply negative pressure through the third aperture in the second backing layer (port 3990; para [0397]; Fig. 4D illustrates the port 3990 is connected to backing layer 3910), wherein the first, second, and third apertures are in fluid communication with each other and are configured to provide fluid communication between the negative pressure source and the wound (as illustrated in Fig. 4D).  
Regarding claim 5, dependent from Claim 1, Collinson teaches the claim limitation wherein the first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) comprises foam (para [0038 teaches the transmission layer 3450, 3950 comprises foam).  
Regarding 6, dependent from Claim 1, Collinson teaches the claim limitation wherein the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) comprises superabsorbent material.  

Regarding claim 10, dependent from Claim 1, Collinson teaches the claim limitation wherein the first spacer layer comprises a plurality of slits (para [0424] teaches the distribution layer, may also be prescored, creating scratches or slits in the layer).  The definition of “Score” is provided by Merriam-Webster On-Line Dictionary (https://www.merriam-webster.com/dictionary/score) as evidence that the term score means “a line (such as a scratch or incision) made with or as if with a sharp instrument.”
Regarding claim 11, dependent from Claim 1, Collinson teaches the claim limitation further comprising a through-hole (a through hole is illustrated in absorbent layer 3930 in Fig. 4C-4D) extending through the absorbent layer).  
Regarding claim 12, dependent from claim 11, Collinson teaches the claim limitation wherein the through-hole (a through hole is illustrated in absorbent layer 3930 in Fig. 4C-4D) is aligned underneath a suction port (port 3990; para. [0397]; Fig 4D) attached to the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  
Regarding claim 13, dependent from Claim l, wherein the second backing layer (obscuring layer 3420, 3920, or backing layer 3410, or 3910; para [380]; Fig 4A-4D) comprises a moisture vapor permeable material (Para [0042] states “As is used herein, fluid represents liquid and gas. However it is not intended that “fluid” should encompass “vapour”, a favourable moisture vapour transmission rate (MVTR) being a requirement of dressings envisaged herein. The backing layer is impermeable or substantially impermeable to fluids including wound exudate.”  In addition, para [0264] teaches the 
Regarding claim 15, dependent from Claim 1, wherein the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) is configured to be attached to the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.) at an area around the first aperture (distribution layer 3940; Fig. 4D, illustrates distribution layer 3940 has a first aperture; para [0371] further teaches apertures in layers) and an area around the second aperture (Fig 4D illustrates the intermediate layer, a layer of absorbent article 3930 comprises a second aperture; para [0371] teaches apertures in layers).  
Regarding claim 17, dependent from Claim 1, Collinson teaches the claim limitation wherein the first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D)  has a rectangular (para [0285] teaches the transmission layer may have a rectangular shape), rounded rectangular, racetrack, oval, circular, triangular, or irregular shape.  
Regarding claim 18, dependent from Claim 2, Collinson teaches the claim limitation wherein the third aperture (Fig. 4D illustrates the port attached to the second backing layer over a third aperture) in the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) is located at a central region (Fig. 7 illustrates a port attachment site 760 in a central region of a dressing) of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  
Regarding claim 19, dependent from Claim 2, Collinson teaches the claim limitation wherein the third aperture (Fig. 4D illustrates the port attached to the second backing layer over a third aperture) in 
Regarding claim 20, dependent from Claim 1, Collinson teaches wherein the third aperture (Fig. 4D illustrates the port attached to the second backing layer over a third aperture) in the second backing layer is located at a corner (Fig. 6 illustrates port member 640 located at a corner) of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  
Regarding claim 21, dependent from Claim 1, Collinson teaches the claim limitation wherein the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) extends across an entire area below (Fig. 4A-4D illustrates wound contact layer 3960, 3460 extend across an entire area below the distribution layer 3440, 3940) the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D).  
Regarding claim 22, dependent from Claim 1, Collinson teaches wherein the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) comprises apertures, pores, or perforations to enable fluid to flow through the tissue contact layer (para [0364] teaches the wound contact layer preferably has perforations such as holes or slits).  
Regarding claim 23, Collinson teaches a method of treating a wound with a negative pressure wound therapy apparatus (para [0358] teaches using a wound dressing for use with negative pressure therapy, TNP), comprising: positioning a wound dressing (wound dressing 110; para [0357]; Fig. 2A-2D) over the wound (wound site 200; para [0358]; Fig. 2A-2D), the wound dressing comprising: 
the first portion comprising: 
a tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) configured to be positioned in contact with a wound and/or skin surrounding a wound, wherein the tissue contact layer 
a first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D); and 
a first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) comprising a first aperture (distribution layer 3940; Fig. 4D, illustrates distribution layer 3940 has a first aperture; para [0371] further teaches apertures in layers), wherein the first backing layer (distribution layer 3440, 3940; para [0380]; Fig. 4A-4D) comprises a second border portion at a perimeter of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge), wherein the spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) is positioned between the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) and the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D); and the first border portion of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge) is sealed to the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge) ((para [0031] teaches positioning the wound dressing over the wound and sealing the main wound dressing to the skin resulting in sealing together the contact layer, first backing layer, intermediate drape, and second backing layer, including at their borders.  Applicant is not claiming that the first border is directly sealed to the second border so the examiner is interpreting the claim wherein the first and second borders are sealed together having intermediate layers positioned there between) and 
the second portion comprising: 
an intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the 
an absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer), and 
a second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) comprising a fourth border portion at a perimeter of the second backing layer (obscuring layer 3420, 3920, or backing layer 3410, or 3910, have a border portion at their perimeter, edge), wherein the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) is positioned between the intermediate drape (para [0387], the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) and the second backing layer (obscuring layer 3420, 3920, or backing layer 3410, or 3910; para [380]; Fig 4A-4D) and the third border portion of the intermediate drape is sealed to the fourth border portion of the second backing layer; and wherein the second dressing portion is attached to the first dressing portion (by the wound dressing being sealed by negative pressure) such that the first aperture (Fig. 4D, illustrates distribution layer 3940 has a first aperture) and the second aperture (Fig 4D illustrates the 
wherein the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge) is unattached (Fig 4A, shows an embodiment of a dressing wherein the layers of the dressing are not attached by an adhesive and Fig. 4C illustrates an embodiment of the dressing wherein the layers of the dressing are attached with an adhesive 3970) to the third border portion of the intermediate drape (the intermediate drape, lower layer of cellulose fibers with 40-80% SAP of 3430, 3930, have a third border portion at their perimeter, or edge); and 
Filing Date:Herewithapplying negative pressure through a third aperture in the cover layer (para [360]; Fig. 2C teaches applying negative pressure through an aperture in the cover layer), wherein the first, second, and third apertures provide fluid communication between a source of negative pressure and the wound (Fig, 4D illustrates wherein the first, second, and third apertures provide fluid communication between a source of negative pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1) in view of Gowans (WO 2014/140606 A1)
Regarding claim 7, dependent from Claim 1, Collinson teaches the claim limitation further comprising a second spacer layer (para [0035] teaches wherein the dressing comprises one or more transmission layers [second spacer layer] and other layers).  Collinson is silent regarding the claim limitation wherein the second spacer layer (second transmission layer 3450; 3950; Fig. 4A-4D) is positioned between the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) and the intermediate drape (the lower layer of cellulose fibers with 40-80% SAP as described in para [00387]).
However, para [0035] of Collinson teaches one or more transmission layers may be placed, or enclosed between a backing layer and an optional wound contact layer. In addition, para [0036] states “A transmission layer as described herein allows transmission of fluid such as air, and optionally additionally other gases and liquids, away from a wound site into upper layer(s) of the wound dressing, the port, and therefrom to a fluid canister if present and/or into a negative pressure pump. A transmission layer may assist in maintaining an open air channel to communicate negative pressure over the wound area even when the dressing is handling substantial amounts of exudates. The layer should remain open under the typical pressure that will be applied during negative pressure wound therapy. Preferably, a transmission layer remains open over an area corresponding to the wound site, and thereby ensures that the whole wound site sees an equalized negative pressure.” 

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound dressing of Collinson such that the second spacer layer (transmission layer) is positioned between the absorbent layer (top layer of absorbent layer) and the intermediate drape (bottom layer of absorbent layer) to move fluid from the wound site to upper layers and to equalize negative pressure at a wound site as taught by Collinson.
Regarding claim 8, dependent from Claim 7, Collinson teaches the claim limitation wherein the second spacer layer (para [0035] teaches wherein the dressing comprises one or more transmission layers [second spacer layer] and other layers) comprises a 3D fabric (para [0294] teaches a transmission layer may be made of a 3D knit fabric).  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US2016/0120706 A1).
Regarding claim 14, dependent from Claim 1, Collinson implies, but is silent regarding the claim limitation wherein the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D), the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D), the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.)  
However, para [0284] of Collinson states “Some embodiments of the one or more transmission layers may further comprise an acquisition distribution layer between the backing layer and the optional wound contact layer and the transmission layer and/or absorbent layer having a similar footprint to that of the absorbent material and/or absorbent layer. The one or more transmission layers may further comprise a spacer material configured to distribute negative pressure, the spacer material having a similar footprint to the acquisition distribution material, the spacer material configured to be positioned beneath the acquisition distribution material.”  Other dressing embodiments may have all layers with substantially the same perimeter size and shape based on the characteristics of a specific wound.  Para [0002] states “Different types of wound dressing exist for aiding in the healing process of a human or animal subject in need thereof. These include different types of materials, for example, gauze and/or foam with overlying drapes, and composites thereof, provided in assembled layers and in a selection of sizes or shapes, typically square or rectangular shapes. Advanced wound management dressings address specific wound therapies by means of tailored dressing components, particularly, but not exclusively, TNP therapy dressings incorporate a means for transmitting negative pressure to the wound, and a fluid-tight drape for enclosing a negative pressure, provided as independent components or as a composite dressing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound dressing of Collinson such that the tissue contact layer, the first backing layer, the intermediate drape, and the second backing layer all have substantially the same perimeter size and shape for the purpose of transmitting negative pressure to each specific wound as taught by Collinson.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1) in view of Zagrabski (WO 2014/020440 A1)
Regarding claim 16, dependent from Claim 1, Collinson implies, but is silent regarding the claim limitation wherein the first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) has a smaller perimeter size than the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) and the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D).  Fig. 4A illustrates one embodiment of the invention wherein the transmission layer 3450, 3590 has a smaller perimeter size than the tissue contact layer 3960, 3460 and is approximately the same size as the distribution layer 3440, 3940.
However, para [0284] of Collinson states “Some embodiments of the one or more transmission layers may further comprise an acquisition distribution layer between the backing layer and the optional wound contact layer and the transmission layer and/or absorbent layer having a similar footprint to that of the absorbent material and/or absorbent layer. The one or more transmission layers may further comprise a spacer material configured to distribute negative pressure, the spacer material having a similar footprint to the acquisition distribution material, the spacer material configured to be positioned beneath the acquisition distribution material.”  Other dressing embodiments may have all layers with substantially the same perimeter size and shape based on the characteristics of a specific wound.  Para [0002] states “Different types of wound dressing exist for aiding in the healing process of a human or animal subject in need thereof. These include different types of materials, for example, gauze and/or foam with overlying drapes, and composites thereof, provided in assembled layers and in a selection of sizes or shapes, typically square or rectangular shapes. Advanced wound management dressings address specific wound therapies by means of tailored dressing components, particularly, but not exclusively, TNP therapy dressings incorporate a means for transmitting negative pressure to the wound, and a fluid-
In a similar art, Zagrabski teaches negative pressure wound treatment systems and wound dressings in which the transmission layer is smaller than the perimeter of the acquisition distribution layer.  Para [0205] states “In some embodiments, the perimeter of the transmission layer 3730 may be slightly smaller than the perimeter of the acquisition distribution layer 3740.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound dressing of Collinson such that the first spacer layer (transmission layer) has a smaller perimeter size than the tissue contact layer and the first backing layer (distribution layer) for the purpose of transmitting negative pressure to specific wounds as taught by Collinson and Zagrabski.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781